DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Horsky et al (US Pub. No: 2008/0233409) in view of Buonodono(US Patent No: 9,916,966).
Regarding claim 1, Horsky et al disclose in figures 1, 9 that, an ion source(400) comprising: a chamber (500), comprising: a body comprising a plurality of walls(around chamber); and an extraction plate(extraction electrode) comprising an extraction aperture(504) through which ions are extracted, electrically isolated from the body(paragraphs [0071-0072), wherein the body and the extraction plate form a closed volume; and an extraction power supply(460) in communication with the extraction plate, wherein the extraction power supply is a bipolar power supply. Paragraphs [0051-0054, 0058].
Horsky et al do not clearly disclose an extraction plate (extraction electrode) comprising an extraction aperture through which ions are extracted from within the chamber and supplies a pulsed voltage to the extraction plate during operation.
Buonodono in the same field of endeavor, discloses in figure 1, an extraction plate (extraction electrode (112) comprising an extraction aperture (215) through which ions are extracted from within the chamber (110) and bias power supply (140) for supplying a pulsed voltage to the extraction plate (112) during operation. Col.3, lines 55-67 to col.4, lines 1-23.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Buonodono into the ion source of Horsky et al
to improve more exact at least one of the plurality of ions or the plurality of electrons from the ionization chamber.
Regarding claim 2, combination Horsky et al and Buonodono disclose wherein the extraction power supply (140 of Buonodono) supplies a pulsed DC voltage to the extraction plate. 
Regarding claim 3, combination Horsky et al and Buonodono disclose wherein the extraction power supply (140) supplies a pulsed RF voltage to the extraction plate.
Regarding claim 4, Horsky et al disclose further comprising a controller (220) in communication with the extraction power supply to allow the ion source to operate in a plurality of modes. Paragraphs [0060, 0067-0069].
Regarding claim 5, Horsky et al disclose wherein one of the plurality of modes comprises a cleaning mode, wherein during the cleaning mode, the extraction power supply supplies a negative voltage and ions from within the arc chamber bombard the extraction plate. Paragraphs [0067-0069]. 
Regarding claim 6, Horsky et al disclose further comprising an electrode disposed outside the chamber and proximate the extraction aperture (504), wherein the electrode is negatively biased relative to the chamber during the cleaning mode such that ions are extracted through the extraction aperture during the cleaning mode. Paragraphs [0052-0053, 0060].
Regarding claim 7, Horsky et al disclose wherein one of the plurality of modes comprises an enhanced operating mode. Paragraphs [ 0018, 0020].
Regarding claim 8, Horsky et al obviously disclose wherein a plasma density at the extraction aperture is increased by at least 30% during the enhanced operating mode. Paragraphs [O060, 0067- 0069].

Regarding claim 9, Horsky et al disclose in figures 1 and 9 that, an ion source(400), comprising: a chamber(500), comprising: a body comprising a plurality of walls, wherein the body is electrically conductive; and an extraction plate comprising an extraction aperture (504) through which ions are
extracted, at least a portion of which is electrically conductive and electrically isolated from the body(
paragraphs [0071-0072]), wherein the body and the extraction plate form a closed volume; and an extraction power supply (460) in communication with the at least a portion of the extraction plate; wherein the extraction power supply (460) supplies a negative voltage for a duration of time. Paragraphs [0051-0054, 0058, 0071- 0072].
Horsky et al do not clearly disclose an extraction plate comprising an extraction aperture through which ions are extracted from within the chamber and supplies a pulsed voltage to the extraction plate during operation.
Buonodono in the same field of endeavor, discloses in figure 1, an extraction plate (extraction electrode (112) comprising an extraction aperture (215) through which ions are extracted from within the chamber (110) and bias power supply (140) for supplying a pulsed voltage to the extraction plate (112) during operation. Col.3, lines 55-67 to col.4, lines 1-23.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Buonodono into the ion source of Horsky et al
to improve more exact at least one of the plurality of ions or the plurality of electrons from the ionization chamber.
Regarding claim 10, Horsky et al disclose further comprising an indirectly heated cathode disposed in the chamber. Paragraph [0088].
Regarding claim 11, Horsky et al disclose in figures 1 and 9 that, wherein the indirectly heated cathode is electrically connected to the body.

Regarding claim 12, Horsky et al disclose in figures 1 and 9 that, further comprising a controller in communication with the extraction power supply (460) to allow the ion source (400) to operate in a plurality of modes. Paragraphs [0060, 0067-0069].
Regarding claim 13, Horsky et al disclose in figures 1 and 9 that, wherein one of the plurality of modes comprises a cleaning mode, wherein during the cleaning mode, the extraction power supply supplies the negative voltage and ions from within the arc chamber bombard the extraction plate. Paragraphs [0060, 0067-0069].
Regarding claim 14, Horsky et al disclose in figures 1 and 9 that, further comprising an electrode disposed outside the chamber and proximate the extraction aperture, wherein the electrode is negatively biased relative to the chamber during the cleaning mode such that ions are extracted through the extraction aperture during the cleaning mode. Paragraphs [0051-0054,0058, 0071-0072].
Regarding claim 15, Horsky et al disclose in figures 1 and 9 that, wherein one of the plurality of modes comprises an enhanced operating mode. Paragraphs [0060, 0067-0069].
Regarding claim 16, combination Horsky et al and Buonodono disclose that, wherein a plasma density at the extraction aperture is increased by at least 30% during the enhanced operating mode.
Regarding claim 17, combination Horsky et al and Buonodono  disclose that, wherein the portion of the extraction plate is exposed and a remainder of the extraction plate facing an interior of the closed volume is coated or covered with a dielectric material. Paragraphs [0077-0078] of Horsky et al .
Regarding claim 18, Horsky et al disclose in figures 1 and 9 that, wherein the extraction plate comprises a nonconductive plate, having a central opening, affixed to the body and an electrically conductive plate having the extraction aperture disposed in the central opening, wherein the at least a portion of the extraction plate comprises the electrically conductive plate. Paragraphs [O060, 0067-0069].

Regarding claim 19, Horsky et al disclose in figures 1 and 9 that, an ion source (400), comprising: a chamber (500) comprising: a body comprising a plurality of walls; and an extraction plate comprising an extraction aperture (504) through which ions are extracted, electrically isolated from the body, wherein the body and the extraction plate form a closed volume, and wherein the extraction plate comprises an electrically conductive portion proximate the extraction aperture (504)and exposed to an interior of the closed volume, and wherein a remainder of the extraction plate facing the interior of the
closed volume comprises a non-conductive material (415); and an extraction power supply (460) in communication with the electrically conductive portion of the extraction plate, wherein application of a voltage to the electrically conductive portion of the extraction plate, different from a voltage applied to the body, modifies a gradient of a plasma potential in a vicinity of the extraction aperture. Paragraphs [0051-0054, 0058, 0071-0072].
Horsky et al do not clearly disclose an extraction plate comprising an extraction aperture through which ions are extracted from within the chamber and supplies a pulsed voltage to the extraction plate during operation.
Buonodono in the same field of endeavor, discloses in figure 1, an extraction plate (extraction electrode (112) comprising an extraction aperture (215) through which ions are extracted from within the chamber (110) and bias power supply (140) for supplying a pulsed voltage to the extraction plate (112) during operation. Col.3, lines 55-67 to col.4, lines 1-23.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Buonodono into the ion source of Horsky et al
to improve more exact at least one of the plurality of ions or the plurality of electrons from the ionization chamber.

Regarding claim 20, combination Horsky et al and Buonodono disclose wherein the extraction power supply provides a pulsed DC or pulsed RF voltage to the electrically conductive portion.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh D A/
Primary Examiner
Art Unit 2844